Citation Nr: 1445081	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for depression/depressive disorder, secondary to service-connected mechanical low back pain and migraine headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1978 to March 1979 and from August 1981 to August 1992.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a February 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

In April 2014, the Board remanded this matter for further development, to include a VA examination.  The requested development was performed and complies with the directives of the Board remand.  


FINDING OF FACT

Any current depression/depressive disorder is not etiologically related to service-connected migraine headaches or mechanical low back pain, to include by way of aggravation. 


CONCLUSION OF LAW

The criteria for service connection for depression/depressive disorder are not met.  38 C.F.R. § 3.102, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board notes that in an August 2010 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the August 2010 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  There is no indication that any records remain outstanding.  

As it relates to the necessity for an examination, the Veteran was afforded VA examinations in September 2010 and May 2014.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings and opinions pertinent to claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the May 2014 VA examination report complied with the Board's remand directives.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through his testimony at his February 2012 videoconference hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Depression/Depressive Disorder

At the outset, the record reflects that the Veteran has expressly limited his claim to entitlement to service connection for depression/depressive disorder as secondary to his service-connected mechanical low back pain and migraine headaches.  As such, the Board will consider the claim on only a secondary basis.

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that his current depression/depressive disorder is either caused or aggravated by his service-connected low back pain or migraine headaches.  For purposes of this appeal, this is the only issue which has been perfected.  

At the outset, the Board notes that service connection is currently in effect for mechanical low back pain, rated as 40 percent disabling, and migraine headaches, rated as 30 percent disabling. 

In conjunction with his claim, the Veteran was afforded a VA examination in September 2010.  The examiner indicated that the claims folder was available and had been reviewed.  Following examination, an Axis I diagnosis of depressive disorder, NOS, was rendered.  The examiner also rendered an Axis II diagnosis of mixed personality disorder.  The examiner opined that the Veteran's major depressive disorder, NOS, was not caused by or a result of his service-connected migraine headaches or mechanical back disorder.  

As rationale for his opinion, the examiner stated that although there were brief references to several mental health appointments for this Veteran while in the service to address marital issues in 1989 and 1990, he could not locate any documentation of a diagnosed disorder or treatment during that time.  He observed that several years later (1995 or 1996) the Veteran apparently received mental health treatment to address a combination of symptoms related to his report of flashbacks and nightmares related to his military service, continued family-based conflict and stressors, and his mild psychotic symptoms, that were apparently a feature of his depression.  The examiner noted that available records indicated that the Veteran contacted the VA for treatment a few years later (late 1990s) and his complaints at that time related to his different family-based and situational stressors.  The examiner noted that the mental health contacts had been more regular since 2006 and a thorough review of those records indicated he had continued to have symptoms primarily suggestive of depression (with periodic psychotic features) and more ingrained and an ongoing personality disorder that complicated his adherence to treatment recommendations.  The examiner indicated that throughout these records the Veteran very seldom referred to his physical pain as a cause of or contribution to his depression and that at the time of the current examination he offered the following description when asked for his opinion of why he was depressed "Whenever I say something, people don't seem to understand it and I am a very sensitive person and take it personally."  The examiner indicated that essentially the Veteran felt that no one tried to understand his point of view and he gave the example that his mother often doesn't answer the phone when he tries to call her.  He also mentioned his children's estranged relationships with him.  Finally, the examiner indicated that the Veteran's personality disorder drove much of his behavior including his reported historical depressive symptomatology. 

At his February 2012 hearing, the Veteran testified that it was his belief that his service-connected low back pain and headaches caused or aggravated his current depression.  The Veteran's representative indicated that the lack of adherence to treatment could also be attributed to the Veteran's service-connected migraine and low back pain disorders.  The Veteran reported that he had told his treating VA physician about his beliefs but had not been able to obtain an opinion from her.  He requested that the record remain open for 60 days so that he could attempt to obtain an opinion.  The Veteran did not obtain such an opinion.  

In its April 2014 remand, the Board noted that the September 2010 VA examiner did not render a medical opinion as to whether the service-connected mechanical low back pain or migraine headaches aggravated or worsened the depressive disorder.  The Board requested that an opinion be obtained as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder was aggravated by the service-connected mechanical low back pain or migraine headaches.  If the examiner found that the depressive disorder was aggravated by the service-connected mechanical low back pain or migraine headaches, he/she was to indicate the degree of disability due to the aggravation if possible.

The Veteran was afforded the requested VA examination in May 2014.  The examiner indicated that the claims folder was available and had been reviewed.  At the time of the examination, the Veteran was diagnosed as having an Axis I diagnosis of recurrent major depressive disorder, moderate to severe, with mood congruent psychotic features.  The examiner also rendered an Axis II diagnosis of other specified personality disorder (mixed personality features).  

The examiner indicated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She noted that the Veteran did not indicate during the examination that his depression was clearly and unmistakably aggravated beyond its natural progression by either his low back pain or migraine headaches.  She further observed that the Veteran stated that he had been suffering from depression for a long time.

She noted that he stated that he could not provide an approximate date of onset for his depression and that he indicated "all I know is that I have always been depressed."  The examiner indicated that when asked if his depression got worse at a certain point in his life, the Veteran did not mention, did not report, that the aggravation coincided with either his lower back pain or his migraine headaches.  He stated that his depression got worse during his deployment in Saudi Arabia and attributed the worsening of his depression to the trauma of seeing dead bodies.  The Veteran also indicated that his depression got worse following the suicide of his son in December 2012.  Finally, when asked about the factors in his life that contributed to his emotional distress, the Veteran noted a variety of stressors that did not involve either his back pain or his headaches.  He noted that family stressors, particularly his disagreement with his wife about how much to financially support her oldest son, contributed to considerable distress.  The Veteran also stated that other medical issues, such as his obstructive sleep apnea and carpal tunnel, contributed to his emotional distress. The Veteran reported that the repeated misunderstanding by people around him contributed to considerable emotional distress.  He also noted that the suicide of his son contributed to his depression.  The Veteran further reported that memories of the bodies he saw during his deployment in Saudi Arabia contributed to his emotional distress.  The Veteran also indicated that his inability to get a PTSD diagnosis recognized by VBA contributed to his depression.  The examiner stated that not once during the examination did the Veteran cite his back condition or his migraines as factors that played a major role in aggravating his depression.  

The examiner also noted that there was no evidence from the Veteran's treatment records that either the back condition or migraines played a significant role in aggravating Veteran's depressive disorder.  The examiner cited to numerous treatment records in support of that statement.  She opined that while the low back pain and/or migraine headaches probably did not help the Veteran's depressive condition, there was no evidence that either of those conditions played a significant role in aggravating the Veteran's depression.

As to the Veteran's belief that his current depression is caused or aggravated by his service-connected mechanical low back pain or migraine headaches, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology of the Veteran's current depression and its relationship, if any, to his service-connected low back pain or migraines, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

service connection may be granted when the evidence establishes a medical nexus between a claimed disability and the service-connected mechanical low back pain or migraines.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of a veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  It is the accuracy of the facts that are important, rather than the source of the information. 

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board is assigning greater probative value to the September 2010 and May 2014 VA examiner's opinions that it was less likely than not that the Veteran's depression was either caused or aggravated by his mechanical low back pain or migraines.  The examiner's opinions were based upon a thorough review of the evidence, including the claims folder, and a comprehensive examination of the Veteran.  The examiners provided detailed rationale to support their opinions.  Based on all the evidence, the examiners rendered opinions that were supported by detailed and complete rationale.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact, or relied on any inaccurate fact.  Thus, the Board finds the September 2010 and May 2014 VA examiner's opinions to be the most probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's depression/depressive disorder was caused or aggravated by his service-connected mechanical low back pain or migraine headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


ORDER

Service connection for depression/depressive disorder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


